Exhibit 10.2

 

AGREEMENT BETWEEN ROBERT J BOWDRING AND INVO BIOSCIENCE, INC. AND RELEASE OF
CLAIMS

 

 

 

This Agreement (the “Agreement”) is entered into as of October 29, 2019, between
Invo Bioscience, Inc. (the “Company”) and Robert J Bowdring (“Mr. Bowdring”).

 

WHEREAS, Mr. Bowdring serves the Company as a member of its board of directors
and was employed by the Company as its Chief Financial Officer from 2009 until
March 2013, as a consultant from March 2013 until March 2017 and the Acting
Chief Financial Officer from March 2017 until May 2019, when he resigned his
employment as the Acting Chief Financial Officer but he has continued to serve
on the board of directors; and

 

WHEREAS, the Company has accrued but has not paid all of Mr. Bowdring’s regular
compensation earned through May 2018 and as of the date of this Agreement due to
the Company’s lack of liquidity; and

 

WHEREAS, as of the date of this Agreement, Mr. Bowdring is entitled to receive
$295,158 in accrued but unpaid compensation (“Unpaid Compensation”);

 

WHEREAS, the Company continues to lack sufficient liquidity to pay Mr. Bowdring
his accrued but unpaid compensation.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and intending to be legally bound hereby, the parties hereto agree as
follows:

 

 

1.

Mr. Bowdring hereby irrevocably waives all of his rights to receive payment of
his Unpaid Compensation and hereby releases the Company of its obligation to pay
the Unpaid Compensation to him. This release shall be binding upon and inure to
the benefit of the Company, its affiliates and their respective successors and
assigns.

 

 

2.

Promptly after the date hereof, the Company shall grant Mr. Bowdring an option
(the “Option”) to purchase 875,050 shares of the Company’s common stock, which
shall be exercisable on terms and conditions set forth in the form of stock
option agreement attached hereto as Exhibit I and in the Company’s 2019 Equity
Incentive Plan (the “Plan”). The exercise price per share under the Option will
be the average bid price during the last 5 trading days on the OTC Bulletin
Board immediately preceding the last trading day prior to the grant date of the
Option.

 

 

3.

The grant of the Option pursuant to Paragraph 2 shall be in full and final
satisfaction of the Company’s obligations to pay Mr. Bowdring the Unpaid
Compensation.

 

 

4.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Agreement shall be construed, enforced and governed by
the laws of the Commonwealth of Massachusetts, other than its laws respecting
choice of law.

 

 

5.

Any dispute under this Agreement shall be submitted to binding arbitration in to
be held in [Massachusetts] in accordance with the rules then in effect of the
American Arbitration Association. The decisions of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration. Judgement may
be entered on the arbitrator’s decision in any court have jurisdiction. The
Company and Mr. Bowdring shall each pay one-half of the costs and expenses of
such arbitration, and each will separate pay its or his counsel fees and
expenses.

 

-1-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Amendment to the Agreement as of the
date first referenced above.

 

 

 

INVO BIOSCIENCE, INC.

 

By:                                          

 

Name: Steve Shum

Title: Chief Executive Officer

 

ROBERT J BOWDRING 

 

 

                                                     

 

 

 

 

-2-

--------------------------------------------------------------------------------

 

 

EXHIBIT I
FORM OF STOCK OPTION AGREEMENT

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is entered into as of
October 29, 2019, by and between INVO Bioscience, Inc., a Nevada corporation
(“Corporation”), and Robert Bowdring (“Optionee”).

 

R E C I T A L S

 

A.     On October 29, 2019, the board of directors of the Corporation (the
“Board”) authorized granting to Optionee options to purchase shares (“Shares”)
of the common stock, $.0001 par value (“Common Stock”), of the Corporation for
the term and subject to the terms and conditions hereinafter set forth.

 

A G R E E M E N T

 

It is hereby agreed as follows:

 

1.     GRANT OF OPTIONS. The Corporation hereby grants to Optionee, options
(“Options”) to purchase up to 875,050 Shares of the Corporation’s Common Stock,
upon the other terms and conditions set forth herein.

 

2.     OPTION PERIOD. The Options may be exercised for all or part of the Shares
underlying the Options, to the extent vested and exercisable in accordance with
Section 3 below, at any time during the period commencing on the date the
Options (or portion thereof) become vested and exercisable and ending on the
October 29, 2029 (the “Expiration Date”). For avoidance of doubt, the Options
(or portion thereof), to the extent not previously exercised, will remain
outstanding until the Expiration Date notwithstanding any termination of
Optionee’s Service with the Company and its Affiliates prior to the Expiration
Date.

 

3.     VESTING AND EXERCISABILITY. The Options will vest and become exercisable
on the earlier of 1) the company generates $1.5 million of revenue in fiscal
2020 or 2021 (ii) the company raises at least $2.5 million in equity financing
prior to the Expiration Date of the Options.

 

4.     TIME OF GRANTING OPTIONS. The time the Options shall be deemed granted,
sometimes referred to herein as the “date of grant,” shall be October 29, 2019.

 

5.     METHOD OF EXERCISE. The Options, to the extent vested, shall be
exercisable by Optionee by giving written notice to the Corporation of the
election to purchase and of the number of Shares Optionee elects to purchase,
such notice to be accompanied by such other executed instruments or documents as
may be required by the Board pursuant to this Agreement, and unless otherwise
directed by the Board, Optionee shall at the time of such exercise tender the
purchase price of the Shares he has elected to purchase. An Optionee may
purchase less than the total number of Shares for which the Option is vested and
exercisable, provided that a partial exercise of an Option may not be for less
than One Hundred (100) Shares. If Optionee shall not purchase all of the Shares
which he is entitled to purchase under the Options, his right to purchase the
remaining unpurchased Shares shall continue until expiration of the Options. The
Options shall be exercisable with respect of whole Shares only, and fractional
Share interests shall be disregarded.

 

1

--------------------------------------------------------------------------------

 

 

6.     AMOUNT OF PURCHASE PRICE. The purchase price per Share for each Share
which Optionee is entitled to purchase under the Options shall be $0.2890 per
Share.

 

7.     PAYMENT OF PURCHASE PRICE. At the time of Optionee’s notice of exercise
of the Options, Optionee tender in cash or by certified or bank cashier’s check
payable to the Corporation, the purchase price for all Shares then being
purchased.

 

8.     NONTRANSFERABILITY OF OPTIONS. The Options shall not be transferable,
either voluntarily or by operation of law, otherwise than by will or the laws of
descent and distribution and shall be exercisable during the Optionee’s lifetime
only by Optionee.

 

9.     ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. If there shall occur any
change with respect to the outstanding shares of common stock by reason of any
recapitalization, reclassification, stock dividend, extraordinary dividend,
stock split, reverse stock split or other distribution with respect to the
shares of common stock, or any merger, reorganization, consolidation,
combination, spin-off or other similar corporate change, or any other change
affecting the common stock, the Board will, in the manner appropriate,
proportionate and equitable to the Optionee (and consistent with treatment for
all holders of common stock and options/warrants or other instruments to receive
common stock), cause an adjustment to be made in (i) the number and kind of
shares of common stock, or other rights subject to then outstanding awards, (ii)
the exercise or base price for each share or other right subject to then
outstanding awards, and (iii) any other terms of an award that are affected by
the event.

 

10.     PRIVILEGES OF STOCK OWNERSHIP. Optionee shall not be entitled to the
privileges of stock ownership as to any Shares not actually issued and delivered
to Optionee.

 

11.     SECURITIES LAWS COMPLIANCE. The Corporation will diligently endeavor to
comply with all applicable securities laws before any stock is issued pursuant
to the Options. Without limiting the generality of the foregoing, the
Corporation may require from the Optionee such investment representation or such
agreement, if any, as counsel for the Corporation may consider necessary in
order to comply with the Securities Act of 1933 as then in effect, and may
require that the Optionee agree that any sale of the Shares will be made only in
such manner as is permitted by U.S. Securities laws. The Board may in its
discretion cause the Shares underlying the Options to be registered under the
Securities Act of 1933 as amended by filing a Registration Statement covering
the Shares underlying the Options. Optionee shall take any action reasonably
requested by the Corporation in connection with registration or qualification of
the Shares under federal or state securities laws.

 

12.     MISCELLANEOUS.

 

12.1     Binding Effect. This Agreement shall bind and inure to the benefit of
the successors, assigns, transferees, agents, personal representatives, heirs
and legatees of the respective parties. In the event that this Agreement is not
executed by the Optionee, this

 

2

--------------------------------------------------------------------------------

 

 

Agreement shall nonetheless be binding on the Optionee if Optionee exercises all
or any portion of the Options granted pursuant to this Agreement.

 

12.2     Further Acts. Each party agrees to perform any further acts and execute
and deliver any documents which may be necessary to carry out the provisions of
this Agreement.

 

12.3     Amendment. This Agreement may be amended at any time by the written
agreement of the Corporation and the Optionee.

 

12.4     Syntax. Throughout this Agreement, whenever the context so requires,
the singular shall include the plural, and the masculine gender shall include
the feminine and neuter genders. The headings and captions of the various
Sections hereof are for convenience only and they shall not limit, expand or
otherwise affect the construction or interpretation of this Agreement.

 

12.5     Choice of Law. The parties hereby agree that this Agreement has been
executed and delivered in the State of Nevada and shall be construed, enforced
and governed by the laws thereof. This Agreement is in all respects intended by
each party hereto to be deemed and construed to have been jointly prepared by
the parties and the parties hereby expressly agree that any uncertainty or
ambiguity existing herein shall not be interpreted against either of them.

 

12.6     Severability. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

12.7     Notices. All notices and demands between the parties hereto shall be in
writing and shall be served either by registered or certified mail, and such
notices or demands shall be deemed given and made forty-eight (48) hours after
the deposit thereof in the United States mail, postage prepaid, addressed to the
party to whom such notice or demand is to be given or made, and the issuance of
the registered receipt therefor. If served by telegraph, such notice or demand
shall be deemed given and made at the time the telegraph agency shall confirm to
the sender, delivery thereof to the addressee. All notices and demands to
Optionee may be given at the address of the Optionee set forth in the
Corporation’s payroll records. All notices and demands to the Corporation may be
given at address below. The parties may designate in writing from time to time
such other place or places that such notices and demands may be given.

 

INVO Bioscience, Inc.

5582 Broadcast

CourtSarasota, FL 34240

 

12.8     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, this
Agreement supersedes all prior and contemporaneous agreements and understandings
of the parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein. No supplement, modification or

 

3

--------------------------------------------------------------------------------

 

 

waiver or termination of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall constitute a waiver of any other provision hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.

 

12.9     Attorneys’ Fees. In the event that any party to this Agreement
institutes any action or proceeding, including, but not limited to, litigation
or arbitration, to preserve, to protect or to enforce any right or benefit
created by or granted under this Agreement, the prevailing party in each
respective such action or proceeding shall be entitled, in addition to any and
all other relief granted by a court or other tribunal or body, as may be
appropriate, to an award in such action or proceeding of that sum of money which
represents the attorneys’ fees reasonably incurred by the prevailing party
therein in filing or otherwise instituting and in prosecuting or otherwise
pursuing or defending such action or proceeding, and, additionally, the
attorneys’ fees reasonably incurred by such prevailing party in negotiating any
and all matters underlying such action or proceeding and in preparation for
instituting or defending such action or proceeding.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.

 

“CORPORATION”

 

INVO BIOSCIENCE, INC.,

a Nevada corporation

 

By:                                                                             
 

Steve Shum, Chief Executive Officer

 

“OPTIONEE”

 

ROBERT BOWDRING

 

 

By: ______________________________________

 

 

 

4
 

 

 

 

 